DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer-readable storage medium” is not limited to only non-transitory mediums. Nowhere in the claims itself, nor in the Specification of the present patent application, are transitory mediums, such as carrier waves, excluded from being interpreted as the claimed “computer-readable storage medium”. Accordingly, claims 17-20 are directed to non-statutory subject and ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouliquen et al. [Pouliquen] (US PGPub 2019/0392558) in view of Kurian et al. [Kurian] (US PGPub 2019/0094949).

As to claim 1
Pouliquen discloses an artificial reality system comprising: 
a device (game system 1, see Fig. 1) comprising one of a peripheral device (controller 3, see Fig. 1) configured to generate artificial reality content for display or a head-mounted display unit (HMD) (head-mounted display (HMD) 2, see Fig. 1) configured to output artificial reality content (3D image ; see paragraph 0020, line 5), 
wherein the device comprises a System on a Chip (SoC) (System-on-a-chip (SoC); see paragraph 0015, lines 4-5) comprising a host subsystem (processor 201, see Fig. 1) and plurality of subsystems (unit 206, unit 207, display 208, touch-screen 209, touch-screen controller 210, codec circuit 211, speaker 212, and input/output terminal 213; see Fig. 1).
Though Pouliquen teaches the device comprising a peripheral and HMD comprising the host subsystem and the plurality of subsystems; Pouliquen fails to specifically disclose the device: 
wherein each subsystem of the plurality of subsystems includes a child energy processing unit configured to manage power states for the subsystem, and 
wherein the host subsystem comprises a parent energy processing unit configured to direct power management of each of the child energy processing units of the plurality of subsystems. 
Kurian discloses a device (device 100, see Fig. 1): 
wherein each subsystem of a plurality of subsystems (subsystems 140a,140b; see Fig. 1) includes a child energy processing unit (child PMU 142a,142b; see Fig. 1) configured to manage power states for the subsystem (see paragraph 0031, lines 11-18), and 
wherein a host subsystem (subsystem 102, see Fig. 1) comprises a parent energy processing unit (main PMU 106, see Fig. 1) configured to direct power management of each of the child energy processing units of the plurality of subsystems (see paragraph 0031, lines 8-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s invention with Kurian’s in order to divide the function of Pouliquen’s power control unit 216 into multiple units (see Kurian paragraph 0008, lines 2-3), since doing so would result in power consumption of the device in a sleep state to be reduced (see Kurian paragraph 0008, lines 13-16).

As to claim 2
Kurian discloses the artificial reality system of claim 1, wherein child energy processing units of the plurality of subsystems control power states of the corresponding subsystems (see paragraph 0031, lines 20-21). As to claim 3
Pouliquen and Kurian disclose the artificial reality system of claim 2, wherein the power states for each of the plurality of subsystems comprise an off state, a standby state, and an on state (see Kurian paragraph 0001), and at least one of a glance state, a location-based state, and a vision-based state (see Pouliquen paragraph 0047, lines 14-15). As to claim 4
Kurian discloses the artificial reality system of claim 2, wherein transitions between the power states are initiated based on at least one of an explicit input or implicit input (see As to claim 5
Kurian discloses the artificial reality system of claim 4, wherein the explicit input comprises at least one of the one or more inputs from the user, wherein the one or more inputs from the user comprises a voice command, a touch of a presence-sensitive surface of the peripheral device, a touch of a physical button of the peripheral device, and a touch of a physical button of the HMD (see paragraph 0098, lines 7-10). As to claim 7
Kurian discloses the artificial reality system of claim 1, wherein each subsystem of the plurality of subsystems includes a plurality of power domains and the child energy processing unit included in the subsystem separately controls each of the plurality of power domains of the subsystem (see paragraph 0031, lines 12-16). As to claim 8
Kurian discloses the artificial reality system of claim 2, wherein the child energy processing unit included in the subsystem, to control each of the plurality of power domains of the subsystem, is configured to execute sequences to power up and power down each of the plurality of power domains (see paragraph 0031, lines 12-16). As to claim 9
Pouliquen discloses the artificial reality system of claim 1, wherein the host subsystem further comprises a system processor (processor 201, see Fig. 1) in communication with a power system (power control unit 216, see Fig. 1) of the device to direct the parent energy processing unit based on a status of the power system (see paragraph 0024, lines 2-4). As to claim 10
Kurian discloses the artificial reality system of claim 1, wherein each of the subsystems of the plurality of subsystems includes a local processor (processor 150, see Fig. 1A) in communication with integrated circuitry (fabric 141, see Fig. 1) that provides a function of the subsystem to direct the corresponding child energy processing unit to control power domains associated with the integrated circuitry based on an input into the device related to the subsystem (see paragraph 0031, lines 11-16 and paragraph 0035). As to claim 11
Kurian discloses the artificial reality system of claim 1, wherein the device comprises the HMD and the artificial reality system further comprises the peripheral device comprising a peripheral device SoC including a plurality of subsystems, each of the plurality of As to claim 12
Kurian discloses the artificial reality system of claim 1, wherein the device comprises the peripheral device and the artificial reality system further comprises the HMD comprising an HMD SoC including a plurality of subsystems, each of the plurality of subsystems of the HMD SoC including a child energy processing unit, wherein the parent energy processing unit of the peripheral device controls the child energy processing units of the subsystems of the HMD SoC (see Fig. 1A). As to claim 13
Pouliquen discloses a method comprising: 
receiving, by a peripheral device (controller 3, see Fig. 1) of an artificial reality system (game system 1, see Fig. 1), one or more inputs from a user of the artificial reality system, wherein the peripheral device comprises one or more Systems on a Chip (SoCs) (System-on-a-chip (SoC); see paragraph 0015, lines 4-5); 
outputting, by a head mounted display (HMD) (head-mounted display (HMD) 2, see Fig. 1) of the artificial reality system, artificial reality content (3D image ; see paragraph 0020, line 5), wherein the HMD comprises one or more SoCs (System-on-a-chip (SoC); see paragraph 0015, lines 4-5).
Though Pouliquen teaches the method comprising a peripheral and HMD; Pouliquen fails to specifically disclose the method: 
managing, by one or more child energy processing units, power states for respective subsystems of the SoCs of the peripheral device and respective subsystems of the SoCs of the HMD; and 
directing, by a parent energy processing unit, power management of the one or more child energy processing units to manage power of the artificial reality system.
Kurian discloses a method: 
managing, by one or more child energy processing units (child PMU 142a,142b; see Fig. 1), power states for respective subsystems (subsystems 140a,140b; see Fig. 1) (see paragraph 0031, lines 11-18); and 
directing, by a parent energy processing unit (main PMU 106, see Fig. 1), power management of the one or more child energy processing units  to manage power of a device (device 100, see Fig. 1) (see paragraph 0031, lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s invention with Kurian’s in order to divide the function of Pouliquen’s power control unit 216 into multiple units (see Kurian paragraph 0008, lines 2-3), since doing so would result in power consumption of the device in a sleep state to be reduced (see Kurian paragraph 0008, lines 13-16).
As to claim 14
Kurian discloses the method of claim 13, wherein managing, by the one or more child energy processing units, the power states for the respective subsystem of the SoCs of the peripheral device and the respective subsystems of the SoCs of the HMD further comprises managing a sequence of steps to transition into a target power state (see paragraph 0050, lines 1-5). As to claim 15
Kurian discloses the method of claim 13, wherein each of the subsystems are split into a plurality of power domains and wherein managing the power states comprises controlling, by the one or more child energy processing units associated with each SoC, As to claim 16
Kurian discloses the method of claim 15, wherein controlling each of the plurality of power domains further comprises executing, by the corresponding one or more child energy processing units, a sequence to power up and power down each of the plurality of power domains (see paragraph 0031, lines 11-16 and paragraph 0050, lines 1-5). As to claim 17
Pouliquen discloses a computer-readable storage medium comprising instructions that, when executed, configure an artificial reality system (game system 1, see Fig. 1) to: 
receive, by a peripheral device (controller 3, see Fig. 1) of an artificial reality system, one or more inputs from a user of the artificial reality system, wherein the peripheral device comprises one or more Systems on a Chip (SoCs) (System-on-a-chip (SoC); see paragraph 0015, lines 4-5); 
output, by a head mounted display (HMD) (head-mounted display (HMD) 2, see Fig. 1) of the artificial reality system, artificial reality content (3D image ; see paragraph 0020, line 5), wherein the HMD comprises one or more SoCs (System-on-a-chip (SoC); see paragraph 0015, lines 4-5).

manage, by one or more child energy processing units, power states for respective subsystem of the SoCs of the peripheral device and respective subsystems of the SoCs of the HMD; and 
direct, by a parent energy processing unit, power management of the one or more child energy processing units to manage power usage of the artificial reality system.
Kurian discloses a computer-readable storage medium comprising instructions that configure a device (device 100, see Fig. 1) to: 
manage, by one or more child energy processing units (child PMU 142a,142b; see Fig. 1), power states for respective subsystems (subsystems 140a,140b; see Fig. 1) (see paragraph 0031, lines 11-18); and 
direct, by a parent energy processing unit (main PMU 106, see Fig. 1), power management of the one or more child energy processing units to manage power of a device (device 100, see Fig. 1) (see paragraph 0031, lines 8-11).

As to claim 18
Pouliquen and Kurian disclose the computer-readable storage medium of claim 17, wherein the to direct, by the parent energy processing unit, power management of the one or more child energy processing units, the instructions further cause the artificial reality system to direct the one or more child energy processing units to enter one of an off state, a standby state, an on state (see Kurian paragraph 0001), a glance state, a location-based state, or a vision-based state (see Pouliquen paragraph 0047, lines 14-15).

As to claim 19
Kurian discloses the computer-readable storage medium of claim 17, wherein to manage, by the one or more child energy processing units, the power states for the respective subsystem of the SoCs of the peripheral device and the respective subsystems of the SoCs of the HMD, the instructions further cause the artificial reality system to manage a sequence of steps to transition into a target power state (see paragraph 0050, lines 1-5). As to claim 20
Kurian discloses the computer-readable storage medium of claim 17, wherein each of the subsystems are split into a plurality of power domains and wherein to manage the power states, the instructions further cause the artificial reality system to control, by the one or more child energy processing units associated with each SoC, each of the plurality of power domains separately to power up and power down each of the plurality of power domains (see paragraph 0031, lines 11-16).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouliquen et al. [Pouliquen] (US PGPub 2019/0392558), in view of Kurian et al. [Kurian] (US PGPub 2019/0094949), and further in view of Salter et al. [Salter] (US PGPub 2016/0027218).

As to claim 6
Pouliquen and Kurian disclose the artificial reality system as cited in claim 2; however, Pouliquen and Kurian fail to specifically disclose the artificial reality system wherein the implicit input comprises at least one of a proximity of the user to the artificial reality content or a movement of a hand of the user relative a location of the artificial reality content. 
Salter discloses an artificial reality system (HMD device; see paragraph 0029, line 10) wherein the implicit input comprises at least one of a proximity of the user (user changes in state occur according to user location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s and Kurian’s inventions with Salter’s in order to allow user location to trigger power changes to the HMD, since doing so would permit certain subsystems to power down if user location indicates the subsystem isn’t needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115